DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
On pages 7-8 of the Applicant’s Response, Applicant argues claim 1 recites the elements and states that the “claimed combination are not disclosed or rendered obvious by the cited references” and therefore Fox fails to disclose to adjust the steering in dependence on the elements.
The Examiner respectfully disagrees with the Applicant. Applicant merely made conclusive statements that the elements are not disclosed by the references without any specific arguments or clearly points out where in the cited references in the previous rejections do not teach these elements. Fox discloses as discussed in the previous Office Action and rejection below determining positions of the trailer in relation to the road by measuring and comparing the various positions of the trailer based on the environmental sensors on the vehicle and trailers (Col. 8, lines 15-38, col. 9, lines 18-26, col. 16, lines 18-45). While Fox does not specifically comparing the orientation of the trailer, and the direction of the road at the trailer, the continuous monitoring and measuring the positions of the trailers in relation to the road provides the orientations of the trailer in relation to the road because based on these measurements by the sensors, the orientation of the trailer in relation to the direction of the road is determined.
On pages 8-9 of the Applicant’s Response, Applicant appears to argue the advantages that the invention of claim 1 can achieves and rationale not being provided relate to the advantages.
The Examiner respectfully disagrees with the Applicant. Applicant argues unclaimed language. Even if these advantages are claimed, Fox, teaches the claimed elements would achieve the same advantages suggested.
It is noted while Applicant has corrected the 112(b) indefiniteness to claim 11, the limitation being rejected under 112(b) in claims 1 and 12 were not addressed in the amendment (see rejection under 35 USC 112(b) below as presented in previous Office Action).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “adjusting the steering … ; determining an orientation of the trailer in relation to the road, comprises comparing the orientation of the trailer, and the direction of the road at the trailer, and/or…” in lines 3-5 of claim 1 render the claim indefinite because it is not clear how the determining an orientation of the trailer in relation to the road includes comparing the orientation of the trailer itself. Further, due to the placement of ‘, and’ above followed by the direction of the road at the trailer, render the claim indefinite and ambiguous as to if the direction of the road at the trailer is part of or relate to the determining of the orientation of the trailer in relation to the road. In the interest of compact prosecution, the Examiner interprets the determining an orientation of the trailer in relation to the road comprising the monitoring and tracking of the orientation of the trailer associate with the direction of the road that the trailer is traveling on, where the orientation of the trailer is being compared relate to the road.
Claims 3-12 and 14-16 depend on claim 1 including all limitations of claim 1 and therefore are also indefinite.
The limitation “determining rates of changes of angles between a movement direction of the tractor, and directions to near and far points ahead of the tractor” in claim 12 render the claim indefinite because it is not clear how the determining rates of changes of angles between a movement direction of the tractor relates to directions to near and far points ahead of the tractor due to the placement of ‘, and’ above. It is not clear if directions to near and far points ahead of the tractor is part of the determining the rates of changes of angles of the tractor. The Examiner interprets the directions to near and far points ahead of the tractor have at least some relation to determining rates of changes of angles of the tractor directions for determining the positions of the tractor and trailer combination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (7,168,661).
For claims 1 and 14-16, Fox discloses a vehicle comprising: a control unit, having non-transitory computer readable medium performing a method for steering an articulated vehicle traveling on a road, the vehicle comprising a tractor and a trailer (Abstract), the method comprising determining a position of the tractor in relation to the road, and adjusting the steering in dependence on the determined tractor position (Fig. 11, 21, abstract, col. 1, lines 30-48, col. 8, lines 28-41), and 
adjusting the steering in dependence on the determined trailer orientation (Col. 9, lines 18-25, col. 11, lines 3-8).
Fox discloses the control unit comprises determining positions of the trailer in relation to the road by measuring and comparing the various positions of the trailer based on the environmental sensors (Col. 8, lines 15-38, col. 9, lines 18-26, col. 16, lines 18-45), but does not specifically disclose determining and comparing the orientation of the trailer, and the direction of the road at the trailer. However, one of ordinary skill in the art would recognizes the continuous monitoring and measuring the positions of the trailers in relation to the road provides the orientations of the trailer in relation to the road, and direction of the road at the trailer because the determined positions relationship between the trailer and the road represents the orientations of the trailer with respect to the road, and the direction of the road at the trailer in order to corrects the positions and orientations of the vehicle and trailer during automatic controls.
For claim 4, Fox discloses determining the trailer orientations in relation to the road (as discussed above in claim 1), but does not specifically disclose determining a curvature of the road. However, Fox discloses the vehicle and trailers having cameras, lasers and/or radars monitoring the surroundings of the vehicle and trailers and traveling the roadway autonomously (Fig. 20, 21, col. 8, lines 1-27). It would have been obvious for one of ordinary skill in the art the vehicle system and sensors are determining a curvature of the road for the vehicle to travel accurately and safely on the roadway.

For claim 5, Fox discloses wherein the trailer orientation in relation to the road, is determined based on signals from an object sensor mounted on the trailer (Fig. 11, abstract, col. 7, line 66 – col. 8, line 27).

For claim 6, Fox discloses wherein the object sensor is arranged to detect spatial features externally of the trailer (Fig. 11, abstract, col. 7, line 66 – col. 8, line 27).

For claim 7, Fox discloses wherein the object sensor is a camera, and the signals represent at least one image (Fig. 11, abstract, col. 7, line 66 – col. 8, line 27).

For claim 11, Fox discloses wherein the vehicle comprises a plurality of trailers, and determining the trailer orientation comprises determining the orientation in relation to the road of the rearmost trailer (Fig. 1-3, col. 3, lines 1-9, as discussed above and where there can be plurality of trailers and that the orientations of the trailers in relation to the road are determined on each of the trailers including the rearmost trailer).

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (7,168,661) as applied to claim 1 above, and further in view of Wallat et al. (US 2014/0176716).
For claim 3, Fox discloses determining the trailer orientations in relation to the road (as discussed above in claim 1), but does not specifically disclose comparing the orientation of the trailer in a fixed coordinate system, and the direction of the road at the trailer in a fixed coordinate system. Wallat in the same field of the art discloses the orientations of the vehicle and trailers and the direction of the road are associated with a fixed coordinate system, GPS information (Paragraph 0053, 0054). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fox to comparing the orientation of the trailer in a fixed coordinate system, and the direction of the road at the trailer in a fixed coordinate system, taught by Wallat to improve the accuracy of the positioning of the vehicle and trailer using a known and fixed coordinate system with sufficient accuracy as reference.

For claim 8, Fox discloses wherein the trailer orientation in relation to the road, is determined based on signals from an object sensor mounted on the tractor (Col. 16, lines 18-45, and as discussed above), but does not specifically disclose the trailer orientation in relation to the road further based on signals from at least one articulation sensor, which articulation sensor signals represent a respective angle of at least one articulated joint between the tractor and the trailer. Wallat in the same field of the art discloses the trailer orientation in relation to the road further based on signals from at least one articulation sensor, which articulation sensor signals represent a respective angle of at least one articulated joint between the tractor and the trailer (Paragraph 0051, 0052, 0055, 0057). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fox to the trailer orientation in relation to the road further based on signals from at least one articulation sensor, which articulation sensor signals represent a respective angle of at least one articulated joint between the tractor and the trailer, taught by Wallat to improve the accuracy of the position relationship between the vehicle and trailer using articulation sensor in order to accurately control the vehicle and trailer during travel of the roadway.

For claim 9, Fox discloses wherein the object sensor is arranged to detect spatial features externally of the tractor (Fig. 11, abstract, col. 7, line 66 – col. 8, line 27).

For claim 10, Fox discloses wherein the object sensor is a camera, and the signals represent at least one image (Fig. 11, abstract, col. 7, line 66 – col. 8, line 27).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (7,168,661) as applied to claim 1 above, and further in view of Lee et al. (US 2017/0247032).
For claim 12, Fox discloses the control unit comprises wherein determining positions of the trailer in relation to the road by measuring and comparing the various positions of the trailer based on the environmental sensors (Col. 9, lines 15-38, col. 9, lines 18-26, col. 16, lines 18-45), but does not specifically disclose determining rates of changes of angles between a movement direction of the tractor, and directions to near and far points ahead of the tractor. Lee in the same field of the art discloses determining rates of changes of angles between a movement direction of the tractor, and directions to near and far points ahead of the tractor (Fig. 5-8, paragraph 0021, 0032, 0035, 0037-0042, where the positions and directions of the tractor ahead is predicted by the determined trajectories relate to the directions of the tractor at near and far points and the autonomous vehicle is controlled based on the determined positions relate to the road determined by the yaw angle changes and heading angle changes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fox to determining rates of changes of angles between a movement direction of the tractor, and directions to near and far points ahead of the tractor, taught by Lee to improve the accuracy of determining the position of the tractor and trailer on the roadway including the monitoring of the directional and heading changes of the vehicles within a roadway and predicting the traveling paths of the vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2013/0027195 A1) Van Wiemeersch et al. discloses a lane departure system for tractor trailer that determine the position of the vehicles within the roadway and lane.
(US 2017/0169703 A1) Carrasco et al. discloses a system for determining the position of the tractor and trailer on a roadway using various sensors and object detections.
(US 2008/0208424 A1) Harman discloses an articulated vehicles positioning system that controls the vehicle using coordinate system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661